Motion for reargument denied, without costs. [See ante, p. 864.] The bill of particulars in the specific performance action, in itself and by incorporation of the debits contained in the bill of particulars in the action for goods sold and delivered, purports to contain all the items involving the account of the parties. This bill was of no probative value in the absence of a stipulation that it was correct. On this motion the theory advanced by respondent is that all of the credits shown in the bill of particulars in the action for goods sold and delivered appear in the other bill although, as to most of them, in a different form. The bill in the specific performance action shows additional debits and equivalent credits of $1,084.55. The nature of only some of the entries as set forth in the bills was referred to in a confused and haphazard manner during the course of the trial and no proof was presented of actual transactions between the parties which would show the balance claimed by respondent, on the basis alone of the bills of particulars, to have been accurate. Present — Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ.